Citation Nr: 0724361	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for skin cancer, 
identified as melanoma, to include as due to exposure to 
Agent Orange.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to a permanent and total rating for pension 
purposes (non-service-connected pension).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  The hearing 
transcript reflects that he was representing himself in the 
course of his appeal.  A copy of the hearing transcript is of 
record.


FINDINGS OF FACT

1.	The veteran had no service in the Republic of Vietnam 
during the Vietnam era, and is not presumed to have been 
exposed to Agent Orange or other herbicide agents during 
that time. 

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of skin cancer, identified as 
melanoma.

3.	The objective and probative medical evidence of record 
prepondaterates against a finding that the veteran has 
hypertension due to active military service.

4.	The veteran had active service from September 1961 to 
May 1964, did not have wartime active service, and was 
not discharged as a result of a service-connected 
disability.



CONCLUSIONS OF LAW

1.	Skin cancer, identified as melanoma, was not incurred or 
aggravated in active service nor may skin cancer, 
identified as melanoma, be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 
1137, 5103-5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307 3.309 (2006).

2.	Hypertension was not incurred in or aggravated by active 
service nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307 3.309 (2006).

3.	The veteran's military service does not meet the 
threshold service eligibility requirements for VA 
pension benefits.  38 U.S.C.A. §§ 101, 107(a), 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claims for service connection for skin cancer and 
hypertension, and his claim for non-service-connected 
pension, are being denied, no disability rating or effective 
date will be assigned and, as set forth below, there can be 
no possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

In February and May 2005 letters, issued prior to the January 
2006 rating decision, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Additionally, it appears that some of the service medical 
records for the veteran's active service may be unavailable.  
The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and cancers or hypertension 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As noted above, in light of the possibility that some of the 
veteran's service medical records may be missing, judicial 
case law increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant; however, it does not lower the 
legal standard for proving a claim for service connection.  
See Russo v. Brown, supra.  It is indeed unfortunate that the 
veteran's service medical records may be unavailable.  
However, a grant of service connection for skin cancer or for 
hypertension requires an etiological link between the claimed 
in-service injury and the currently claimed disability. 

A.	Skin Cancer

The veteran contends that he has had skin cancer, identified 
as melanoma, that is related to service including exposure to 
Agent Orange during service.  During his March 2007 Board 
hearing, and in written statements in support of his claim, 
he contended that he was exposed to Agent Orange while 
stationed in Germany during service from 1961 to 1964.

The veteran's service records indicate he was discharged from 
active duty in May 1964.  According to records received from 
the National Personnel Records Center (NPRC) in September 
2005, the veteran did not serve in the Republic of Vietnam.  
Thus, exposure to Agent Orange may not be presumed.  See 38 
C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e); see also Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395-407 (June 12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997). 

Unfortunately there are no service medical records available.  
However, the veteran has not alleged that he was treated for 
a skin disorder in service.  Rather, he maintains that he was 
exposed to Agent Orange in Germany and subsequently developed 
a skin disorder that he has variously indicated was skin 
cancer or eczema.

Post service, state mental hospital records, dated in 1972 
and from 1980 to 2005, describe the veteran's incarceration 
from 1966, after being charged with murder and robbery and 
found not guilty by reason of insanity.  His diagnoses 
included chronic paranoid type schizophrenia.  A November 
1972 report indicates that when admitted in 1966, findings of 
a physical examination were negative.  

The recent reports dated from March 1999 indicate that the 
veteran was treated for an unspecified skin disorder.  An 
August 2002 record includes results of physical examinations 
and consultations and reflects that in June 1998, a culture 
for Herpes simplex was negative.  This record also documents 
that the veteran's current medications included Elocon 
ointment applied to his arms and legs daily.

During his March 2007 Board hearing, the veteran said that, 
in approximately the mid-1980s, while at Central State 
Hospital, he developed itchy sores on his legs and feet, for 
which a dermatologist prescribed medication that was 
partially helpful.  He said his skin condition worsened in 
the summer or spring.  He also said he was told he had skin 
cancer or eczema.

The veteran has contended that service connection should be 
granted for skin cancer, that he identified as melanoma.  
However, on examinations after the veteran's separation from 
service, there was no showing that the veteran had skin 
cancer identified as melanoma.  Furthermore, the veteran has 
submitted no evidence to show that he currently has skin 
cancer identified as melanoma.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has skin cancer, including melanoma has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.  

Additionally, to the extent that the veteran may have another 
skin disorder, e.g., eczema, that he contends is due to his 
active service, no medical opinion or other medical evidence 
relating the veteran's skin disorder to service or any 
incident of service has been presented.

B.	Hypertension

The veteran further asserts that he has hypertension that he 
believes is related to his active military service.  During 
his March 2007 Board hearing, he said that when he turned 40 
years old he was diagnosed with high blood pressure, while at 
Central State Hospital, and currently took blood pressure 
medication.  He said he did not know if he was ever treated 
for shortness of breath in service, but stated that he had 
his blood pressure regularly checked during service 
examinations.

The post service November 1972 report shows that findings of 
the physical examination at admission in 1966 were negative.

A May 1980 record indicates that the veteran's blood pressure 
was 130/90.  Records dated in March 1999 and January 2000 
indicate that he had hypertension.

The August 2002 record reflects that the veteran was to be 
referred to an internist for poor blood pressure control.

The veteran has contended that service connection should be 
granted for hypertension.  Although the evidence shows that 
the veteran currently has hypertension, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the first post service evidence of record of 
hypertension is from 1980, more than 15 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
hypertension to service or any incident of service has been 
presented.

C.	Both Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998)..  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
skin cancer or hypertension.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed skin cancer and hypertension.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
skin cancer, identified as melanoma, and hypertension.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
skin cancer, identified as melanoma, including as due to 
exposure to Agent Orange, and hypertension, is not warranted.

III. Non-Service-Connected Pension

The veteran also seeks non-service-connected VA pension 
benefits.  Eligibility for VA pension benefits requires an 
initial showing that the veteran served on active duty for at 
least 90 days, at least part of which is during a period of 
war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

The term "period of war" is currently defined by statute to 
include the Korean conflict, from June 27, 1950 to January 
31, 1955, and the Vietnam era, from February 28, 1961 to May 
7, 1975, for veterans serving in Vietnam.  See 38 U.S.C.A. § 
101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the 
wartime period for the Vietnam era is defined as beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 
101(29)(B); 38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the records document that the veteran served 
from September 1961 to May 1964, but not during a period of 
war.  Specifically, his DD Form 214 shows that he served on 
active duty from September 1961 to May 1964, and the NPRC has 
verified that the veteran did not have service in the 
Republic of Vietnam.

In sum, the Board recognizes that the appellant is a veteran, 
his period of active service was not during a period of war, 
and he did no service in Vietnam and, thus, does not have 
wartime service.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  
Service department records document that he did not serve in 
Vietnam at any time during his active service.  Furthermore, 
the record does not reflect that he was discharged or 
released from service for a service-connected disability.  
The Board thus finds that the appellant's service therefore 
does not meet the threshold requirements for eligibility for 
VA pension benefits and his claim must be denied as a matter 
of law.  See Sabonis, supra.

The Board notes that, in his January 2005 written statement, 
the veteran said he served during the Korean conflict.  
However, Board would point out the veteran's birth 
certificate shows that he was born in 1941, making him 14 
years old at the end of the Korean conflict in 1955.  His 
service records verified that he did not enter active service 
until September 1961, nearly 6 years after the Korean 
conflict ended.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).

ORDER


Service connection for skin cancer, identified as melanoma, 
including as due to exposure to Agent Orange, is denied.

Service connection for hypertension is denied.

The claim for non-service-connected pension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


